F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS                              DEC 11 2003

                                 TENTH CIRCUIT                          PATRICK FISHER
                                                                                  Clerk


 ROY DON ROBERTSON,

          Plaintiff-Appellant,

 v.
                                                           No. 03-4088
 PRICE CITY POLICE                                  (D.C. No. 02-CV-546-DB)
 DEPARTMENT; ALEX SHIALOS,                                    (Utah)
 Price City Police Chief; CHAD
 FEIEHKO; GENE STRATE, 7th
 District court attorney,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      Roy Roberston, proceeding pro se, brings this appeal challenging the

district court’s dismissal of his civil rights action against Price City, Utah, its

police department, various city police and attorneys, and a Utah state district

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
court. 1 We affirm. 2

      Proceeding in forma pauperis, 28 U.S.C. § 1915(b), Mr. Robertson filed

suit under 42 U.S.C. § 1983, alleging the defendants violated his right to liberty

without due process of law. Mr. Robertson claims his rights were violated as a

result of the extended period of time which elapsed between the filing of

informations against him in Utah state court and his arraignments for the crimes

alleged. During the time he was waiting to be arraigned, Mr. Robertson was

already in jail for a separate parole violation.

      The district court liberally construed Mr. Robertson’s pleadings and filings,

as we must also do, Haines v. Kerner, 404 U.S. 519, 520 (1972), and determined

Mr. Robertson’s claims presented no arguable basis for relief in either law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). It therefore dismissed his action

as frivolous under 28 U.S.C. § 1915(e)(2). We review the district court’s ruling

for abuse of discretion. Green v. Seymour, 59 F.3d 1073, 1077 (10th Cir. 1995).

      Piecing together the record before us, as well as deciphering Mr.

Robertson’s appellate brief, it appears Mr. Robertson was arrested on February 6,

      1
       Mr. Robertson initiated his civil rights action while he was in Utah State
Prison, but has been released since he filed this appeal.
      2
        As a result of our decision to affirm the district court’s order, we deny as
moot Mr. Robertson’s motion for service of process against the defendants for a
jury trial. Likewise, we do not address Mr. Robertson’s “Motion Appling [sic]
Information to My Case,” as the information therein does not alter our disposition
on appeal.

                                          -2-
2002, and detained in the Price City jail pursuant to parole board warrant. Mr.

Robertson does not challenge the validity of his arrest, nor the lawfulness of the

detention resulting from it. While he was in jail, county prosecutors filed an

information against Mr. Robertson on February 16, alleging that on or about

December 17, 2001, he committed the crime of receiving stolen property.

Prosecutors filed a subsequent information against Mr. Robertson on September

10, 2002, for assaulting another prisoner, which arose out of an incident on June

26, 2002.

      Mr. Robertson alleges he had to wait sixty-five days to be arraigned for the

receipt of stolen property charge, and eighty-nine days for the assault charge, and

that these delays denied him liberty without due process of law. In dismissing his

claims as frivolous, the district court stated Mr. Robertson “did not have a ‘liberty

interest’ in the time [he] spent in jail awaiting arraignment on the assault and

stolen property charges because [he] never allege[d] that the warrant for his

parole violation was improper.” Rec., doc. 19 at 2.

      We acknowledge there are instances in which an extended pre-arraignment

delay may implicate a defendant’s rights and require judicial review. See e.g.,

Strunk v. United States, 412 U.S. 434, 440 (1973) (unreasonable delay between

prisoner’s indictment and arraignment violated his right to a speedy trial); United

States v. Padilla-Mendoza, 157 F.3d 730, 731-32 (9th Cir. 1998) (confession


                                         -3-
given during pre-indictment delay may be suppressed); United States v.

Grimmond, 137 F.3d 823, 827 n.1 (4th Cir. 1998) (delay between indictment and

arraignment may violate defendant’s right to due process where actual prejudice

is shown); Oviatt v. Pearce, 954 F.2d 1470, 1475 (9th Cir. 1992) (arrestee’s rights

were violated where arrestee was detained for 114 days before being arraigned,

and state statute created liberty interest in being free from incarceration without

prompt pretrial and trial procedures); United States v. Comosona, 848 F.2d 1110,

1114 (10th Cir. 1988) (pre-indictment delay may provide grounds for speedy trial

violation). Certainly, the elapsed time between the filing of the informations

against Mr. Robertson, his arrests, and his eventual arraignments, does appear

somewhat extended. However, regardless of this extended time, such a delay

cannot support Mr. Robertson’s contention that his liberty rights were violated.

As the district court correctly noted, Mr. Robertson was already being detained by

the state for his parole violation, the validity of which has not been challenged.

The pre-indictment delays associated with the charges levied against Mr.

Robertson for receipt of stolen property and assault do not undermine the

lawfulness of his parole violation detention. Because Mr. Robertson was

appropriately restrained by his parole violation detention, the delays resulting

from the other charges had no impact on his liberty. Therefore, the district court

did not abuse its discretion in finding Mr. Robertson’s claims presented no


                                         -4-
arguable basis in either law or fact. Neitzke, 490 U.S. at 325.

      Accordingly, the district court is AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Stephanie K. Seymour
                                               Circuit Judge




                                         -5-